470 F.2d 860
82 L.R.R.M. (BNA) 2223, 69 Lab.Cas.  P 13,234
STOVE, FURNACE AND ALLIED APPLIANCE WORKERS INTERNATIONALUNION OF NORTH AMERICA, AFL-CIO, LOCAL 123-B,Plaintiff-Appellee,v.GAFFERS & SATTLER, INC., Defendant-Appellant.
No. 26942.
United States Court of Appeals,Ninth Circuit.
Dec. 5, 1972.

Harry R. Stang (argued), Peter M. Appleton, of Tyre & Kamins, Los Angeles, Cal., for defendant-appellant.
Jack Levine (argued), Abe F. Levy, of Levy & Van Bourg, Los Angeles, Cal., for plaintiff-appellee.
Before MERRILL and GOODWIN, Circuit Judges, and SKOPIL, District Judge.*
PER CURIAM:


1
Gaffers & Sattler appeals from an order directing it to submit to arbitration under its collective bargaining contract with appellee union.


2
The identical issue here presented-whether it was proper to order arbitration under the circumstances-on facts remarkably similar to those before us was recently decided by this court in International Association of Machinists v. Howmet Corp., 466 F.2d 1249 (9th Cir. 1972).  There, as here, we were faced with employer successorship; closure of one plant; efforts of the bargaining representative at the closed plant to enforce its contract as to its members employed at a second plant in disregard of that plant's bargaining representative and contract.


3
There we held that under these circumstances arbitration should not be compelled, because "An award issued by the arbitrator which gave the Union any relief on these issues would, we believe, foster rather than alleviate industrial disharmony by forcing the employer to arbitrate with one union issues which touched the very heart of the employer's collective bargaining agreement with another union." 466 F.2d at 1254.


4
Reversed and remanded with instructions that these proceedings be dismissed.



*
 Honorable Otto R. Skopil, Jr., United States District Judge for the District of Oregon, sitting by designation